Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 27,1972, convicting him of criminally selling a dangerous drug in the third degree (two counts) and criminally possessing a dangerous drug in the fourth degree (two counts), upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered (People v. Goggins; People v. Brown, 34 N Y 2d 163). Defendant raised no issue with respect to the facts, and the facts have not been considered. Shapiro, Acting P. J., Christ, Brennan and Munder, JJ., concur; Cohalan, J., dissents and votes to affirm.